Citation Nr: 1646480	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1983.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS). 

The Veteran testified at an October 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.   The Board remanded this claim in January 2016.

The issue of entitlement to service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed pes planus, hallux valgus, and an intractable plantar keratoma began in service, were present during active service, and have continued since active duty.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, pes planus, hallux valgus, and an intractable plantar keratoma were incurred inservice.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  VA has determined that all of the Veteran's service treatment records are not available at this time, and that further efforts to secure those records would be futile.  In cases where the veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107 (b); Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.  All efforts to obtain the service records have been exhausted and any further attempts would be futile.  See June 2005 VA Memo.  

This case was remanded in January 2016.  Army Reserve records identified in the Board's remand instructions were obtained, and a VA medical opinion was provided in February 2016.  There has substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a)(West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

At enlistment the appellant's feet were clinically evaluated as normal.  Hence, his feet are presumed to have been sound at enlistment.  38 U.S.C.A. § 1137 (West 2014).  The Veteran contends that he has a bilateral foot disorder that began during service.  He argues that the disorder is related to in-service injuries.

A review of the VA treatment records reveals that in 2006, the appellant reported a history of painful calluses and toenails which he believed started while on active duty.  In May 2006, he was noted to report a 28 year history of foot pain.  Physical examination by podiatry yielded assessments which included onychomycosis, hyperkeratosis, and hallux valgus.  VA treatment records from 2008 noted similar findings as well as x-ray evidence since 2006 of a hammer toe involving the second toe of each foot.  In 2010, the appellant was found to have degenerative joint disease of the metatarsophalangeal joints, and he was a candidate for foot surgery.

The appellant was provided a VA examination in February 2016.  That examiner found that there was no medical evidence of a foot condition while Veteran was in service, and that the appellant did not present for this disorder postservice until 2005.  The examiner further commented that while the severity of Veteran's foot findings in 2005 is most consistent with a disorder that was chronic prior to presentation, there was no way to date the onset of his symptoms/disease.  The examiner opined that there was "no way to state the duration of this condition.  As such, as with prior medical opinions, there remains insufficient medical evidence to state the [V]eteran's current medical condition was present in service and has persisted."  

As noted above the appellant, as a matter of law is presumed to have been sound at enlistment.  The appellant's report of inservice foot pain is a lay observation which he is competent to report.  The law further provides that a VA examiner may not ignore lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  While the appellant has multiple current bilateral foot conditions including pes planus, hallux valgus, and an intractable plantar keratoma the fact remains that the presumption of soundness has not been rebutted, and no examiner has pointed to a medical basis for showing why the appellant's current foot disorders are not related to service.  For example, no examiner has found that the appellant's foot disorders represent a congenital defect.  

The statements offered by the appellant, his spouse, and other lay witnesses cited in the record are competent regarding the report that the Veteran complained of foot pain due to boots and that he sought treatment for the same.  The appellant has submitted numerous statements personally, along with a number of buddy statements, stating the same facts.  He offered a consistent history during the hearing at the Board.  These statements are credible, as they are internally consistent, and entitled to probative weight.  

Accordingly, given that there is no competent evidence to the contrary, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for pes planus, hallux valgus, and an intractable plantar keratoma.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for pes planus, hallux valgus, and an intractable plantar keratoma is granted.


REMAND

The Veteran appealed the denial of entitlement to service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability.  VA treatment records show that in November 2008, the Veteran complained of pain in his feet, legs and ankles.  In November 2009, the Veteran again mentioned knee pain and weakness.  The Veteran argued that his knee and leg pain may be related to his bilateral foot disorder, now diagnosed as pes planus, hallux valgus, and an intractable plantar keratoma. 

The Veteran was afforded an examination of his claimed knee and lower leg condition in February 2016.  The examiner did not link any current knee or leg disorder to service due to the lack of service treatment records relating to this condition and the lack of a diagnosis for the knee pain.  As noted above, a VA examiner may not ignore lay evidence and base an opinion that there is no relationship to service based purely on the absence of in-service corroborating medical records.  Dalton.  The examiner highlights the Veteran's history of knee pain and discusses some potential causes.  The examiner also notes that he Veteran now has arthritis in the knees and his leg pain may be referred pain from his feet.  At the time of the exam the Veteran's foot problem was not service connected and his knee pain was not adequately considered as secondary to the foot pain.  Given that the appellant is now service connected for pes planus, hallux valgus, and an intractable plantar keratoma a new opinion should be secured.

Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim for entitlement to service connection for a bilateral leg/knee disability, to include as secondary to a bilateral foot disability.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Once all available records have been received, contact the VA physician who conducted the March 2016 knee and lower leg disorders examination and request a reassessment of the etiology of any diagnosed leg and/or knee disorder.  If that examiner is not available, a qualified physician must be appointed  to address this development.

The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that they Virtual VA and VBMA files have been reviewed.   Thereafter,

a. As to each and every leg and knee disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed leg and/or knee disorder is related to service.  

b. The examiner must address whether any diagnosed leg and/or knee disability was caused and/or aggravated by pes planus, hallux valgus, and an intractable plantar keratoma.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of any leg and/or knee disorder prior to aggravation by pes planus, hallux valgus, and an intractable plantar keratoma.  

c. The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements, and testimony of the Veteran.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination. 

A full and complete rationale for all opinions expressed must be provided. If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4. Thereafter, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


